Citation Nr: 0910179	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-33 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service-connection for rash on buttocks, 
groin, shoulder and back, to include as due to Agent Orange 
exposure.


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to 
January 1972.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 rating decision in which the RO in 
Cleveland, Ohio, inter alia, denied the Veteran's claim for 
service connection for rash on buttocks, groin, shoulder and 
back.  The Veteran was notified of this decision in September 
2002.  (The Board notes that the Veteran's claims file was 
temporarily transferred to the RO in Cleveland for 
adjudication and was subsequently returned to the 
jurisdiction of the RO in Baltimore, Maryland).  In September 
2003, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in July 2006, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in September 2006.  

In July 2008, the Board remanded the claim on appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development.  After completing the requested 
development, the RO continued the denial of the claim (as 
reflected in a December 2008 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the Veteran served in Vietnam during the Vietnam 
era, and is, thus, presumed to have been exposed to 
herbicides (to include Agent Orange) during service, there is 
no medical evidence that he has any of the enumerated skin 
disabilities recognized by VA as etiologically related to 
herbicide exposure.  

3.  The only competent, probative opinion on the question of 
whether there exists a medical relationship, or nexus, 
between rash on buttocks, groin, shoulder and back, and 
service, to include any herbicide exposure therein, weighs 
against the claim.


CONCLUSION OF LAW

The criteria for service connection for rash on buttocks, 
groin, shoulder and back, to include as due to herbicide 
exposure, are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in an August 2008 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  This letter specifically informed 
the Veteran to submit any evidence in his possession 
pertinent to the claim on appeal (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect).  The 
August 2008 letter also provided the Veteran with information 
pertaining to VA's assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the August 2008 letter, and opportunity for the 
Veteran to respond, the December 2008 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the aforementioned  notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA and private treatment records, and the 
report of a November 2008 VA examination.  Also of record and 
considered in connection with the appeal are various 
statements submitted by the Veteran.  The Board also finds 
that no additional RO action to further develop the record is 
warranted. 

The Board notes that the Veteran has reported treatment for 
his claimed rash at the Washington VA Medical Center (VAMC) 
in the 1970s.  While a print-out of dispositions from May 
1986 to June 1999, and records of treatment June 1999 to 
February 2005, have been associated with the claims file, a 
June 2001 response from the Washington VAMC to the Veteran 
indicates that the VAMC was unable to locate all of the 
records requested by the Veteran, as the archive would have 
to be searched for the location of records from the 1970s.  
In an April 2005 letter, the Veteran reported that he went to 
the records section of the Washington VAMC in person, but 
they could not find his records for the 1970s or 1980s.  In 
March 2006, the RO requested the Veteran's entire treatment 
records, including paper records and records from the 
advocate's office, from the Washington VAMC.  In a January 
2007 response, the VAMC indicated that their files had been 
searched, but they could not locate any records regarding the 
Veteran.  Based on the foregoing, the Board finds that VA has 
fulfilled the duty to assist in attempting to obtain these 
records, and that no further action in this regard.  See 
38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(2).  

Additionally, in a VA Form 21-4142 (Authorization and Consent 
to Release Information to the Department of Veterans Affairs 
(VA)), filed in July 2002, the Veteran reported treatment by 
Dr. Evans, a dermatologist, for rashes on his groin and 
buttocks in the 1970s and 1980s.  The Veteran added that he 
had attempted to locate Dr. Evans, but he was deceased.  He 
stated that the went to the dermatologist's old address, but 
the new tenants informed him that Dr. Evans had been deceased 
for a long time, and they did not know of anyone taking over 
his practice or the whereabouts of his relatives.  The RO 
requested records from Dr. Evans, at the address provided by 
the Veteran, in July 2002; however, this letter was returned 
by the U.S. Postal Service.  VA is only required to obtain 
evidence that is "adequately identified."  38 U.S.C.A. § 
5103A(b), (c).  The Veteran has not provided an alternative 
address for Dr. Evans.  Further, in an April 2005 VA Form 21-
526 (Veteran's Application for Compensation and/or Pension), 
the Veteran stated that he received treatment in the 1970s 
for fungus at Grouphealth, GWI Hospital, at 2121 Pennsylvania 
Avenue.  However, in the area provided to indicate the 
address of this medical facility, the Veteran reported that 
this was now the World Bank Building, and the records were 
too old and could not be located.  Based on the foregoing, 
the Board finds that VA has also fulfilled the duty to assist 
in attempting to obtain these records.  See 38 U.S.C.A. § 
5103A(b), (c); 38 C.F.R. § 3.159(c)(1)(i).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).




II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 
3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions.

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically been determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).  
 
The record reflects that the Veteran served in the Republic 
of Vietnam, as his Form DD214 indicates that he served in 
Vietnam from April 1970 to November 1971.  Thus, the Veteran 
is presumed to have been exposed to herbicides, to include 
Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  

However, the claims file does not currently reflect a basis 
for presumptive service connection based on such presumed 
exposure.  In this regard, records of post-service VA and 
private treatment reveal findings of and treatment for 
recurrent jock itch, chronic rash, tinea cruris with a 
bacterial superinfection, dermatitis, eczema, and fungal 
lesion.  The most recent diagnosis, on VA examination in 
November 2008, was lichen sclerosis et atrophicus.  There is 
simply no medical evidence that the Veteran has been 
diagnosed with any of the enumerated skin disabilities 
recognized by VA as being etiologically related to herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  Hence, presumptive 
service connection for rash on buttocks, groin, shoulders, 
and back, based on the Veteran's presumed herbicide exposure, 
is not warranted.  

Notwithstanding the above, service connection for a 
disability claimed as due to herbicide exposure may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. 
§ 3.303.  

The Veteran has consistently reported that he had a rash in 
service, and that his rash continued since discharge from 
service.  Specifically, in his September 2006 substantive 
appeal, he stated that he had the rash every year, several 
times a year, since discharge from service.  

However, after a full review of the record, including the 
medical evidence and statements made by the Veteran, the 
Board finds that the record simply does not establish that 
there exists a medical relationship between the Veteran's 
current rash and service, to include any presumed herbicide 
exposure therein.

Service treatment records reflect treatment for a rash on the 
buttocks in January 1972; however, clinical evaluation of the 
skin was normal on separation examination two days later.  In 
an April 1972 report of medical history, provided in 
conjunction with enlistment in the Army National Guard, the 
Veteran indicated that he did not have, nor had he ever had, 
skin diseases.  Clinical evaluation of the skin was normal.  

As indicated above, records of post-service VA and private 
treatment include findings of recurrent jock itch, chronic 
rash, tinea cruris with a bacterial superinfection, 
dermatitis, eczema, and fungal lesion.  During private 
treatment in January 2002, the Veteran complained of a 
chronic rash over the perianal area, which he reported was 
related to Agent Orange exposure.  The assessment was 
perianal rash.  During private treatment in January 2005, the 
Veteran complained of a rash on the buttocks for years as a 
result of Agent Orange.  He stated that his rash started 
while in Vietnam.  The assessment was rash.  During VA 
treatment in January 2005, the Veteran complained of the 
recurrence of an intergluteal rash, which occurred five times 
a year for the past 35 years.  He added that this rash was a 
result of Agent Orange.  The diagnosis was skin break 
extending vertically in the crevice between the two gluteal 
muscles along the coccyx.  

The Veteran was afforded a VA examination to obtain an 
opinion regarding the etiology of his claimed skin condition 
in November 2008.  The Veteran described a fungal skin 
infection of the buttocks which would come and go.  He also 
complained of itching over the body, adding that he used 
Lotrimin cream.  The examiner noted that the Veteran was 
exposed to Agent Orange during the Vietnam War, and noticed a 
change in the color of the skin of the intragluteal cleft 
when he was discharged.  The examiner acknowledged that the 
Veteran felt this change was due to exposure to Agent Orange.  
The examiner added that the Veteran had lichen sclerosis et 
atrophicus with depigmentation of the skin, and had also had 
difficulty with tinea corporus and tinea cruris, which had 
been treated with topical Lotrimin.  On examination, there 
was dryness of the skin across the shoulders and arms, as 
well as depigmentation of the intragluteal cleft.  
Examination of the groin area was within normal limits.  The 
skin on the back, arms, and legs was dry.  The impression was 
lichen sclerosis et atrophicus and tinea infections and 
xerosis of the skin, by history.  The examiner commented that 
these were dermatologic skin problems, and were not skin 
problems known to be associated with exposure to Agent 
Orange.  The examiner opined that these conditions were not 
related to military service, and were not related to Agent 
Orange exposure.  

Despite the evidence of a rash in service, as well as current 
findings of a rash, there is simply no competent evidence or 
opinion even suggesting a medical nexus between the Veteran's 
current rash and service, to include herbicide exposure 
therein.

Although the post-service records of VA and private treatment 
include the Veteran's descriptions of his rash as related to 
Agent Orange exposure, specifically, during private treatment 
in January 2002 and January 2005, and during VA treatment in 
January 2005, these treatment records reflect that the health 
care providers were merely transcribing history provided by 
the Veteran, and, as such, these records do not constitute 
competent evidence of the required nexus between the current 
rash and service, to include herbicide exposure therein.  See 
LeShore v. Brown, 8 Vet App. 406, 409 (a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care 
professional).

Thus, the only competent, probative (persuasive) opinion on 
the question of a medical relationship between the Veteran's 
current condition and service, to include in-service 
herbicide exposure, is that provided by the November 2008 VA 
examiner.  This opinion weighs against the claim.  The 
physician who performed the November 2008 VA examination, 
after reviewing the claims file and examining the Veteran, 
concluded that this condition was not related to military 
service or Agent Orange exposure.  

The Board acknowledges that the Veteran has reported, as he 
is competent to do, his observation of a continuity of 
symptomatology of a rash since service.  However, such report 
must be weighed against the medical evidence.  Cf.  Buchanan 
v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

The November 2008 opinion from the VA examiner, who concluded 
that the Veteran's skin conditions were not related to 
military service, to include Agent Orange exposure, 
constitutes the only competent, probative medical opinion on 
the question of a nexus between the Veteran's current skin 
condition and service.   The Veteran has not presented, 
identified, or even alluded to the existence of a contrary 
medical opinion-one that, in fact, establishes a 
relationship between his rash and service, to include in-
service herbicide exposure.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the Veteran's assertions; 
however, none of this evidence provides a basis for allowance 
of the claim.  As the Veteran is not shown to be other than a 
layperson without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter, such as the diagnosis of a specific 
disability or opinion as to etiology of such a disability.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for rash on buttocks, groin, shoulder, and 
back, to include as due to Agent Orange exposure, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

Service-connection for rash on buttocks, groin, shoulder and 
back, to include as due to Agent Orange exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


